Exhibit 10.2
Execution Version
SECOND AMENDMENT TO
SERVICING AGREEMENT
THIS SECOND AMENDMENT TO SERVICING AGREEMENT (this “Amendment”), is made and
entered into as of May 22, 2009, by and among AARON’S, INC., a Georgia
corporation formerly known as Aaron Rents, Inc. (“Sponsor”), and SUNTRUST BANK
(“SunTrust”), as Servicer (in such capacity, the “Servicer”).
W I T N E S S E T H:
WHEREAS, the Sponsor and the Servicer are parties to a certain Servicing
Agreement, dated as of May 28, 2004, as amended by that certain First Amendment
to Servicing Agreement dated as of May 23, 2008 (as so amended and as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Servicing Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Servicing
Agreement or the Loan Facility Agreement, as the context requires), pursuant to
which the Servicer has made certain financial accommodations available to the
Sponsor;
WHEREAS, the Sponsor has requested that the Servicer amend certain provisions of
the Servicing Agreement, and subject to the terms and conditions hereof, the
Servicer is willing to do so;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Sponsor and the Servicer agree as follows:
1. Amendments.
(a) Section 1.1 of the Servicing Agreement is hereby amended by replacing the
definition of “Commitment Letter” with the following:
“Commitment Letter” means a letter from Servicer to a potential Borrower named
in a Funding Approval Notice, substantially in the form of Exhibit C, whereby
Servicer agrees to establish a Loan Commitment in favor of such Franchisee upon
the terms and conditions set forth therein and in the Operative Documents.
(b) Section 1.1 of the Servicing Agreement is hereby amended by deleting the
definition of “EBIT”.

 

 



--------------------------------------------------------------------------------



 



(c) Section 2.1 of the Servicing Agreement is hereby amended by replacing
subsections (a) and (c) of such Section in their entirety with the following:
(a) In the event that Sponsor desires that Servicer establish a Loan Commitment
under the Operative Documents, Sponsor shall forward to Servicer an appropriate
Funding Approval Notice no later than thirty (30) days prior to the anticipated
Closing Date of such Loan Commitment. Such Funding Approval Notice shall
indicate whether the requested Loan Commitment is a Line of Credit Commitment, a
Revolving Commitment or a Term Loan Commitment and shall contain the following
information:
(i) the Franchisee’s legal name and State of organization;
(ii) the amount of the Loan Commitment;
(iii) the applicable interest rate for such Loan;
(iv) the amount of the Commitment Fee, which shall not exceed 100 basis points;
(v) a copy of the Franchisee’s executed franchise application authorizing
release of all information set forth therein or delivered in connection
therewith to Servicer;
(vi) the Franchisee’s federal tax identification number or social security
number;
(vii) the legal address(es) (including county) of the Franchisee’s residence or
principal place of business, each store location, and the site(s) where any
Collateral to be pledged as security for the Loan is stored, together with any
other corporate or tradenames used by the Franchisee in the last five (5) years;
(viii) if the Franchisee is a corporation, copies of the Franchisee’s Articles
or Certificate of Incorporation, certified by the Secretary of State of its
incorporation, copies of the Franchisee’s by-laws and current incumbency
certificate, if the Franchisee is a partnership, a copy of the current
partnership agreement, if the Franchisee is a limited liability company, a copy
of the current operating or limited liability company agreement and if the
Franchisee is a sole proprietor, a Statement of Sole Proprietorship in the form
provided by Servicer;
(ix) good standing certificate from the Secretary of State in which the
Franchisee is organized or formed;
(x) for any Revolving Commitment or Term Loan Commitment, a detailed description
of the financial covenants to be included in the Loan Agreement, including any
defined terms used in such financial covenants; and

 

2



--------------------------------------------------------------------------------



 



(xi) such other information as Servicer shall reasonably request, including,
without limitation, a listing of all Subsidiaries of the Franchisee, a listing
of all Guarantors and a listing of all Permitted Liens.
The Funding Approval Notice shall contain a statement that Sponsor has approved
the Franchisee for a franchise license and for participation in the Franchisee
Loan Program and shall also state that the Sponsor consents to the liens in
favor of Servicer provided for therein.
(c) Sponsor shall forward to Servicer a completed Store Opening Information
Sheet (i) contemporaneously with the Funding Approval Notice if the Franchisee
is already a Borrower and (ii) at least ten (10) Business Days prior to the
anticipated Closing Date if the Franchisee is not presently a Borrower, in each
case together with the following additional documents:
(1) a duly executed Landlord’s Waiver for each leased location listed on the
Store Opening Information Sheet where the financed Merchandise is located,
substantially in the form of Exhibit H; and
(2) complete legal descriptions for each leased location listed on the Store
Opening Information Sheet where the financed Merchandise is located.
If Sponsor fails to deliver any of the foregoing items to the Servicer, the
Servicer shall have no obligation to maintain such items in its files or to
notify Sponsor that such items have not been received by Servicer.
(d) Section 2.2 of the Servicing Agreement is hereby amended by replacing the
second paragraph of such Section in its entirety with the following:
To the extent that any of the foregoing items (other than the Loan Agreement or
Master Note) have been provided by the relevant Franchisee in connection with a
prior Loan, Sponsor may waive the requirement that such documents be prepared by
the Servicer or executed by the Franchisee. At the request of the Sponsor set
forth in the Funding Approval Notice, the Servicer will prepare a Commitment
Letter and forward such Commitment Letter with the Legal Forms to the
Franchisee.

 

3



--------------------------------------------------------------------------------



 



(e) Section 2.2 of the Servicing Agreement is hereby further amended by
replacing the contact information for SunTrust Bank with the following:
Aaron’s Program Manager
SunTrust Bank
Program Lending
303 Peachtree Street, N.E.
2nd Floor
Mail Code 1802
Atlanta, Georgia 30308
(f) Section 2.3 of the Servicing Agreement is hereby amended by replacing
subsections (b) and (c) of such Section in their entirety with the following:
(b) Each of the Loan Agreements shall require that the applicable Borrower
thereunder comply with the following financial covenant[s]:
[(i) Rental Revenue to Debt Service. Commencing on the first day of the calendar
quarter in which the 25th month following the Opening Date of the first store
location of the Borrower occurs and measured as of the last day of the calendar
quarter in which such 25th month occurs and on the last day of each calendar
quarter thereafter, the ratio of the Borrower’s Rental Revenue to Debt Service
for such quarter shall not be less than 2.2:1.0;]1
(ii) Debt to Rental Revenue. [Commencing on the first day of the calendar
quarter in which the first day of the 19th month following the Opening Date of
the first store location of Borrower occurs and measured as of the last day of
the calendar quarter in which such 19th month occurs and on the last day of each
calendar quarter thereafter,][On the last day of each calendar quarter] the
ratio of Borrower’s Debt to Borrower’s Rental Revenue, shall not exceed
[_____]:1.0.2
To the extent any of the financial covenants set forth above in this Section
2.3(b) are calculated based upon the Opening Date of a store location, the
financial information from store locations that have not reached the Opening
Date anniversary incorporated into such covenants shall be excluded from such
calculations. Debt Service and Debt attributable to such locations and deducted
from the final calculations shall be deducted on a pro rata basis calculated by
dividing such stores’ aggregate Net Book Value of Merchandise by the Net Book
Value of Merchandise for all store locations. The financial covenants shall
otherwise be calculated on a consolidated basis as to all store locations.
(c) Reserved.
 

      1  
Note: This covenant will not apply in the case of any Borrowers who have
Revolving Loans or Term Loans as, in such case, the Borrowing Base in the
applicable Loan Agreement will apply in lieu of this covenant.
  2  
Note: This covenant will apply and be tested on last day of each calendar
quarter and not be tied to any Opening Date of store locations in the case of
any Borrowers who have Revolving Loans or Term Loans. Covenant levels for this
covenant will be established by Sponsor in the applicable Loan Agreement for
each Borrower.

 

4



--------------------------------------------------------------------------------



 



(g) Section 2.4 of the Servicing Agreement is hereby amended by replacing such
Section in its entirety with the following:
2.4 Use of Loan Proceeds; Mechanics of Loan Program for Line of Credit Loans.
(a) No later than fifteen (15) days after Servicer’s receipt of the executed
Loan Documents, Servicer shall establish a DDA Account for the Franchisee and
shall also establish Loan Account for the Franchisee.
(b) Upon establishment of the above-referenced accounts and receipt of the
above-referenced Loan Documents, duly executed by the Borrower and each
Guarantor, and if requested by Sponsor in writing, confirmation by Servicer of
its first-priority security interest in the Collateral, Servicer shall notify
the Borrower and Sponsor that the Borrower may request Advances pursuant to the
Line of Credit Commitment; provided, however, that the minimum amount of each
Advance shall be $500. Each Advance shall be made by Servicer for the sole
purpose of honoring requests from the Borrower, made through the Aaron’s
Proprietary System, for ACH transfers to suppliers of Merchandise in payment of
Approved Invoices, for payment of state sales and use taxes and for payment of
freight charges. The Borrowers shall not be authorized to use the DDA Account
for any other purpose.
(c) Each Borrower will submit purchase order requests for Merchandise to
Sponsor. In the event that the purchase order is authorized pursuant to the
Franchise Agreement, Sponsor will prepare the purchase order and submit the same
to the appropriate supplier requested by the Borrower. The supplier will be
instructed to ship all Merchandise directly to the Borrower and the Borrower
will be responsible for inspecting all Merchandise and resolving all disputes
regarding the Merchandise with such supplier. The supplier will invoice the
Borrower for such Merchandise in accordance with normal industry practice. When
the Borrower wishes to pay such invoice, the Borrower, subject to availability
of its Loan Commitment and the minimum borrowing threshold, shall pay such
invoice by directing Servicer, through the Aaron’s Proprietary System, to pay
such invoice by means of an ACH transfer from its DDA Account. Any directions
for ACH transfers inputted by the Borrowers into the Aaron’s Proprietary System
prior to 12:00 Midnight (Atlanta, Georgia time) on any Business Day, shall be
forwarded to Servicer pursuant to Sponsor’s existing ACH access by 3:30 p.m.
(Atlanta, Georgia time) on the next Business Day and, if properly forwarded to
Servicer by Sponsor shall be paid by Servicer no later than the second Business
Day thereafter, unless Sponsor is otherwise notified by Servicer.

 

5



--------------------------------------------------------------------------------



 



(d) Sponsor hereby acknowledges and agrees that Servicer has no ability to halt
an ACH transfer upon the inputting of such transfer request by Sponsor from the
Aaron’s Proprietary System into the ACH system (other than the ability to
retrieve ACH transfers which are sent to the wrong party or otherwise manifestly
erroneous as provided in the ACH Agreement with Sponsor) and Sponsor accepts
full responsibility for any overadvance created by such inputting of
information. Upon receipt of the request for an ACH transfer, Servicer shall
honor such request by making an Advance pursuant to the Loan Commitment in the
amount of such request into the Borrower’s DDA Account and automatically
forwarding such amount to the supplier by means of an ACH transfer in accordance
with the instructions of the Borrower passed onto Servicer by Sponsor.
(e) Nothing set forth herein shall be deemed to vary the terms and conditions of
the MicroACH Service Agreement by and between Servicer and Sponsor.
(h) Section 2.5 of the Servicing Agreement is hereby amended by replacing such
Section in its entirety with the Following:
2.5 Tracking of Collateral for Borrowers; Asset Dispositions of Borrowers with
Lines of Credit.
All Merchandise financed by Servicer must be serialized via the Aaron’s
Proprietary System for appropriate reconciliation of Advances and receipt of
Merchandise and for purposes of tracking Asset Dispositions. Each Borrower shall
be obligated to furnish serial numbers for all Merchandise purchased directly to
Sponsor on a weekly basis (and, if available, on a daily basis) by transmittal
of Borrower’s receiving report (containing Aaron’s Proprietary System numbers)
directly to Sponsor on the Aaron’s Proprietary System. As set forth more fully
below, Sponsor will maintain and track such information as agent for Servicer,
and Servicer shall at all times have access to such information.
Any Borrower with a Line of Credit shall immediately report any Asset
Disposition to Sponsor by means of the Aaron’s Proprietary System, such
information to include the Aaron’s Proprietary System numbers, and if assigned,
the serial numbers of the Merchandise subject to the Asset Disposition, the Net
Book Value of such Merchandise and the proceeds received by the Borrower
therefrom. Sponsor on a monthly basis shall transmit all such information to
Servicer in summary form to be received by Servicer no later than the twelfth
Business Day of each month. Based solely on such information provided by Sponsor
to Servicer, Servicer shall prepare and forward to each Borrower, on a monthly
basis, an invoice for payment of the aggregate outstanding amount of the Line of
Credit Loan in an amount equal to the Net Book Value of the Asset Dispositions
during the preceding month not applied to Advances made during such month (the
“Asset Disposition Invoice”), unless Sponsor notifies the Servicer in writing
that it wishes to waive the payment reflected in the Asset Disposition Invoice,
which notice must be received by the Servicer at least twelve (12) Business Days
prior to the date that the Asset Disposition Invoice is sent. If the Servicer
receives such notice in writing from Sponsor at least twelve (12) Business Days
prior to the date that the Asset Disposition Invoice is otherwise to be sent,
the Servicer agrees to notify the applicable Borrower that the “Asset
Disposition Prepayment” required under its Loan Agreement is waived. Otherwise,
the Asset Disposition Invoice shall be forwarded to the Borrower by Servicer by
the 12th day of each calendar month and payment thereof shall be due on the next
succeeding Payment Date.

 

6



--------------------------------------------------------------------------------



 



(i) Section 2.6 of the Servicing Agreement is hereby amended by replacing such
Section in its entirety with the following:
2.6 Amortization and Payment of Line of Credit Loans.
No more than twelve (12) Business Days after the last day of each calendar
month, Sponsor shall determine and report to Servicer the aggregate amount of
(i) the eighteen (18) month advances made to each Borrower, (ii) the twenty-four
(24) month advances made to each Borrower and (iii) the Asset Dispositions made
by each Borrower during such month. Upon receipt of the foregoing report,
Servicer shall determine the aggregate amount of Advances made to each Borrower
during such month and shall subtract therefrom payments received by Servicer
from such Borrower with respect to Asset Dispositions made since the cut-off
date for the last monthly invoice to such Borrower. The remaining principal
amount of Advances made during such month shall be amortized (in accordance with
a straight-line amortization schedule) in eighteen (18) equal payments of
principal due and payable on the Payment Dates. On the fifteenth (15th) day of
each calendar month, Servicer shall mail to each Borrower a detailed bill
setting forth the total amount of principal and interest due and summarizing all
account activity during the preceding month. Payments of such principal and
interest amount shall be due and payable on the Payment Dates. Servicer shall
have the exclusive right to collect and receive all such payments on the Loans
from the Borrowers which are due and owing to Servicer. In the event that
Sponsor receives any such payment with respect to the Loans pursuant to the
Franchisee Loan Program (other than with respect to Loans purchased by Sponsor
or where Sponsor has been subrogated to the rights of Servicer pursuant to the
terms of the Sponsor Guaranty), such payments shall be accepted by Sponsor as
agent for Servicer and Sponsor shall immediately endorse and forward the same to
Servicer.
(j) Section 2.7 of the Servicing Agreement is hereby amended by replacing such
Section in its entirety with the following:
2.7 Prepayment of Line of Credit Loans.
Each Borrower shall have the right to prepay its Loan in whole or in part upon
at least two (2) Business Days’ prior notice to Servicer. Partial prepayments of
any Loan (other than proceeds of Asset Dispositions which shall be applied as
set forth in Section 2.5) shall be applied to reduce the current month’s
Advance(s) to such Borrower with any excess prepayment applied to unpaid
principal payments of the Loan in inverse order of maturity.

 

7



--------------------------------------------------------------------------------



 



(k) Section 2.8 of the Servicing Agreement is hereby amended by replacing such
Section in its entirety with the following:
2.8 Use of Loan Proceeds; Mechanics of Loan Program for Revolving Loans and Term
Loans.
(i) Following the receipt of the executed Loan Documents with respect to a
proposed Borrower, but prior to the Closing Date of the proposed Loan
Commitment, Servicer shall establish a DDA Account for the Franchisee and shall
also establish Loan Account for the Franchisee.
(ii) Upon establishment of the above-referenced accounts and receipt of the
above-referenced Loan Documents, duly executed by the Borrower and each
Guarantor, and if requested by Sponsor, confirmation by Servicer of its
first-priority security interest in the Collateral, Servicer shall notify the
relevant Borrower and Sponsor that the Borrower may request Advances pursuant to
the Loan Commitment; provided, however, that the minimum amount of each Advance
shall be $500. Each Advance shall be made by Servicer for the sole purposes of
(i) honoring requests from the Borrower, made through the Aaron’s Proprietary
System, for ACH transfers to suppliers of Merchandise in payment of Approved
Invoices, and (ii) honoring requests from the Borrower for Advances made via ACH
transfers to an operating account or other location specified by such Borrower
(and granted a vendor identification number by Sponsor) for working capital
purposes. The Borrowers shall not be authorized to use the DDA Account for any
other purpose.
(iii) Each Borrower will submit purchase order requests for Merchandise to
Sponsor. In the event that the purchase order is authorized pursuant to the
Franchise Agreement, Sponsor will prepare the purchase order and submit the same
to the appropriate supplier requested by the Borrower. The supplier will be
instructed to ship all Merchandise directly to the Borrower and the Borrower
will be responsible for inspecting all Merchandise and resolving all disputes
regarding the Merchandise with such supplier. The supplier will invoice the
Borrower for such Merchandise in accordance with normal industry practice. When
the Borrower wishes to pay such invoice, the Borrower, subject to availability
of its Loan Commitment and the minimum borrowing threshold, shall pay such
invoice by directing Servicer, through the Aaron’s Proprietary System, to pay
such invoice by means of an ACH transfer from its DDA Account. Any directions
for ACH transfers inputted by the Borrowers into the Aaron’s Proprietary System
prior to 12:00 Midnight (Atlanta, Georgia time) on any Business Day, shall be
forwarded to Servicer pursuant to Sponsor’s existing ACH access by 3:30 p.m.
(Atlanta, Georgia time) on the next Business Day and, if properly forwarded to
Servicer by Sponsor shall be paid by Servicer no later than the second Business
Day thereafter, unless Sponsor is otherwise notified by Servicer.

 

8



--------------------------------------------------------------------------------



 



(iv) Sponsor hereby acknowledges and agrees that Servicer has no ability to halt
an ACH transfer upon the inputting of such transfer request by Sponsor from the
Aaron’s Proprietary System into the ACH system (other than the ability to
retrieve ACH transfers which are sent to the wrong party or otherwise manifestly
erroneous as provided in the ACH Agreement with Sponsor) and Sponsor accepts
full responsibility for any overadvance created by such inputting of information
and has agreed to indemnify Servicer and Participants therefore pursuant to the
terms of the Loan Facility Agreement. Upon receipt of the request for an ACH
transfer, Servicer shall honor such request by making an Advance pursuant to the
Loan Commitment in the amount of such request into the Borrower’s DDA Account
and automatically forwarding such amount to the supplier by means of an ACH
transfer in accordance with the instructions of the Borrower passed onto
Servicer by Sponsor.
(v) Nothing set forth herein shall be deemed to vary the terms and conditions of
the MicroACH Service Agreement by and between Servicer and Sponsor.
(l) Section 2.9 of the Servicing Agreement is hereby amended by replacing such
Section in its entirety with the following
2.9 [Reserved]
(m) Section 2.10 of the Servicing Agreement is hereby amended by replacing such
Section in its entirety with the following
2.10 Payments of Revolving Loans and Term Loans; Borrowing Base.
All outstanding Advances with respect to each Revolving Commitment or Term Loan
Commitment shall be due and payable in full on the Maturity Date of such Loan,
if not sooner accelerated in accordance with the terms of the applicable Loan
Documents. In addition, the outstanding Advances pursuant to each Revolving
Commitment or Term Loan Commitment shall not exceed the Franchisee Borrowing
Base for such Borrower, as determined by Sponsor on the fifth Business Day of
each month (as determined on the last day of the preceding calendar month) and
reported to Servicer on such date. Servicer shall be entitled to rely upon the
calculation of the Franchisee Borrowing Base for each Borrower submitted by
Sponsor for all purposes hereunder. Upon receipt of the Franchisee Borrowing
Base, Servicer shall input such information into Servicer’s loan records to be
effective as of the date which is two Business Days after receipt of such
information. The statements prepared to be delivered to each Borrower with
respect to the next Payment Date shall be prepared requiring a repayment of any
Advances outstanding on the fifth Business Day of such month in excess of the
relevant Franchisee Borrowing Base as delivered to Servicer by Sponsor on such
date. In addition, however, Servicer, on the date which is two Business Days
after receipt of such calculation from Sponsor, shall notify the Borrowers in
writing (including facsimile) of the new Franchisee Borrowing Base for such
Borrower and shall require that such Borrower repay on the next Payment Date any
additional Advances made since the date of the preparation of the statement for
such Payment Date if necessary to avoid any overadvance as of such date. Upon
the earlier of one (1) Business Day after notice from the Sponsor to the
Servicer or the next Payment Date, each Borrower shall prepay its outstanding
Advances in excess of the relevant Franchisee Borrowing Base.

 

9



--------------------------------------------------------------------------------



 



(n) Section 2.11 of the Servicing Agreement is hereby amended by replacing such
Section in its entirety with the following:
2.11 Prepayment of Revolving Loans and Term Loans.
Each Borrower shall have the right to prepay its Loan in whole or in part upon
at least two (2) Business Days’ prior notice to Servicer. Voluntary partial
prepayments of any Loan (expressly excluding mandatory prepayments required in
connection with the reduction of the applicable Franchisee Borrowing Base) must
be in a minimum amount of $1,000.
(o) Section 3.2 of the Servicing Agreement is hereby amended by replacing
subsection (j) of such Section in its entirety with the following:
(j) delivery to the Borrowers with Revolving Commitments or Term Loans, within
two Business Days after receipt of the calculation of the Franchisee Borrowing
Base from Sponsor, of the amount of such Franchisee Borrowing Base and any
additional required payments by the Borrower on the next Payment Date; and
(p) Section 4 of the Servicing Agreement is hereby amended by replacing such
Section in its entirety with the following:
4. SPONSOR’S AUDIT AND REPORTING OBLIGATIONS WITH RESPECT TO LINE OF CREDIT
LOANS.
Each Loan Agreement for a Line of Credit shall authorize Servicer or
representatives of Servicer, including Sponsor, to conduct periodic field audits
of each Borrower. Unless otherwise instructed by Servicer, Sponsor hereby
covenants and agrees with Servicer to audit each Borrower with a Line of Credit
Commitment no less than once per each six month period and more frequently at
the reasonable request of Servicer with respect to any such Borrower as to whom
a Loan Default has occurred (whether or not waived by Sponsor). In conducting
the field audits of the Borrowers with Line of Credit Commitments, Sponsor will
examine the payment receipts, bank statements, loan statements, Lease Contracts,
inventory on hand, computer-generated reports of Asset Dispositions, Rental
Revenue and other financial data necessary to determine the accuracy and
validity of the reports, compliance certificates, financial reports and other
information forwarded to either of Servicer or Sponsor by such Borrowers in
connection with the Franchisee Loans.

 

10



--------------------------------------------------------------------------------



 



At the request of Servicer, within thirty (30) Business Days of the completion
of each field audit, Sponsor shall forward to Servicer a written audit report
detailing the scope of Sponsor’s audit, any discrepancies or other misstatements
or misrepresentations of the relevant Borrower discovered in the course of the
audit and containing a clear concise statement as to whether or not Sponsor
believes that such Borrower is in compliance with the terms of the Loan
Documents to which it is a party and if not, the nature of any default known to
Sponsor and the course of action planned by the Borrower to remedy such default.
The delivery of each field audit to Servicer by Sponsor shall constitute a
representation and warranty by Sponsor that the information set forth therein is
true and correct in all material respects to the best of Sponsor’s knowledge and
that Servicer shall be authorized to rely on such information in continuing to
make Advances to such Borrower.
Notwithstanding the foregoing, Servicer, in its sole discretion, may (at
Servicer’s expense, unless a Credit Event has occurred and is continuing and
then at Sponsor’s expense) at any time and from time to time, undertake to
perform an independent field audit of any or all of the Borrowers with Line of
Credit Commitments (with such audit to be performed by officers or employees of
Servicer or other persons retained by Servicer for such purpose). Sponsor shall
cooperate fully with Servicer in connection with any such independent audit.
(q) Exhibits A, C and E of the Servicing Agreement are hereby replaced by the
Exhibits A, C, and E attached hereto.
2. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Servicer hereunder, it is understood and agreed that this Amendment shall
not become effective, and the Sponsor shall have no rights under this Amendment,
until the Servicer shall have received executed counterparts to this Amendment
from the Sponsor and the Servicer.

 

11



--------------------------------------------------------------------------------



 



3. Representations and Warranties. To induce the Servicer to enter into this
Amendment, the Sponsor hereby represents and warrants to the Servicer that:
(a) The execution, delivery and performance by the Sponsor of this Amendment
(i) are within the Sponsor’s power and authority; (ii) have been duly authorized
by all necessary corporate and shareholder action; (iii) are not in
contravention of any provision of the Sponsor’s certificate of incorporation or
bylaws or other organizational documents; (iv) do not violate any law or
regulation, or any order or decree of any Governmental Authority; (v) do not
conflict with or result in the breach or termination of, constitute a default
under or accelerate any performance required by, any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which the Sponsor or any of
its Subsidiaries is a party or by which the Sponsor or any such Subsidiary or
any of their respective property is bound; (vi) do not result in the creation or
imposition of any Lien upon any of the property of the Sponsor or any of its
Subsidiaries; and (vii) do not require the consent or approval of any
Governmental Authority or any other person; and
(b) This Amendment has been duly executed and delivered for the benefit of or on
behalf of the Sponsor and constitutes a legal, valid and binding obligation of
the Sponsor, enforceable against the Sponsor in accordance with its terms except
as the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights and
remedies in general.
4. Effect of Amendment. Except as set forth expressly herein, all terms of the
Servicing Agreement, as amended hereby shall be and remain in full force and
effect and shall constitute the legal, valid, binding and enforceable
obligations of the Sponsor to the Servicer. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of the Servicer under the
Servicing Agreement, nor constitute a waiver of any provision of the Servicing
Agreement. This Amendment shall constitute a Loan Document for all purposes of
the Loan Facility Agreement.
5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Georgia and all applicable
federal laws of the United States of America.
6. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Servicing Agreement or an accord and
satisfaction in regard thereto.

 

12



--------------------------------------------------------------------------------



 



7. Costs and Expenses. The Sponsor agrees to pay on demand all costs and
expenses of the Servicer in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and out-of-pocket expenses of outside counsel for the Servicer with respect
thereto.
8. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.
9. Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.
10. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.
[Signature Pages To Follow]

 

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Sponsor and the Guarantors, by their
respective authorized officers as of the day and year first above written.

            SPONSOR:

AARON’S, INC.
      By:   /s/ Gilbert L. Danielson        Gilbert L. Danielson       
Executive Vice President,
Chief Financial Officer     

SECOND AMENDMENT TO SERVICING AGREEMENT

 

 



--------------------------------------------------------------------------------



 



            SERVICER:

SUNTRUST BANK
      By:   /s/ Sharon J. Lawrence        Name:   Sharon J. Lawrence       
Title:   Director     

SECOND AMENDMENT TO SERVICING AGREEMENT

 

 